TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00828-CR


NO.03-97-00829-CR







James Lopez a/k/a James Edward Lopez, Jr., Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NOS. 0972249 & 0972524, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

In both causes, the district court found appellant guilty of sexual assault after
accepting his guilty pleas and hearing his judicial confessions.  See Tex. Penal Code Ann.
§ 22.011(a)(2)(A) (West Supp. 1999).  Pursuant to a plea bargain, the court assessed punishment
in both causes at imprisonment for twenty years.

Appellant's court-appointed attorney filed briefs concluding that the appeals are
frivolous and without merit.  The briefs meet the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Copies of counsel's briefs were delivered to appellant, and appellant was
advised of his right to examine the appellate records and to file a pro se brief.  Appellant asked for
and was given additional time to file a pro se brief, but none was filed.

We have reviewed the records and counsel's briefs and agree that the appeals are
frivolous and without merit.  Further, we find nothing in the records that might arguably support
the appeals.

The judgments of conviction are affirmed.


Before Justices Jones, B. A. Smith and Yeakel

Affirmed on Both Causes

Filed:   April 8, 1999

Do Not Publish